Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered March 2, 2005, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the showup procedure, which was conducted in close spatial and temporal proximity to the commission of the crime for the purpose of securing a prompt and reliable identification, was not unduly suggestive (see People v Brisco, 99 NY2d 596, 597 [2003]; People v Duuvon, 77 NY2d 541, 544-545 [1991]; People v Jay, 41 AD3d 615 [2007]). Accordingly, the Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress identification evidence.
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]). We decline to review these contentions in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]). Miller, J.P., Ritter, Skelos and Covello, JJ., concur.